Name: Commission Regulation (EC) NoÃ 297/2009 of 8Ã April 2009 amending Regulation (EC) NoÃ 1277/2005 laying down implementing rules for Regulation (EC) NoÃ 273/2004 of the European Parliament and of the Council on drug precursors and for Council Regulation (EC) NoÃ 111/2005 laying down rules for the monitoring of trade between the Community and third countries in drug precursors
 Type: Regulation
 Subject Matter: health;  trade policy;  criminal law;  information technology and data processing;  cooperation policy
 Date Published: nan

 9.4.2009 EN Official Journal of the European Union L 95/13 COMMISSION REGULATION (EC) No 297/2009 of 8 April 2009 amending Regulation (EC) No 1277/2005 laying down implementing rules for Regulation (EC) No 273/2004 of the European Parliament and of the Council on drug precursors and for Council Regulation (EC) No 111/2005 laying down rules for the monitoring of trade between the Community and third countries in drug precursors THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 111/2005 of 22 December 2004 laying down rules for the monitoring of trade between the Community and third countries in drug precursors (1), and in particular Article 11(1) and the third subparagraph of Article 12(1) thereof, Whereas: (1) Commission Regulation (EC) No 1277/2005 (2) determines third countries of destination requiring specific monitoring measures upon export of drug precursors from the Community. Annex IV to that Regulation lists for each of the scheduled substances of categories 2 and 3 of the Annex to Regulation (EC) No 111/2005, the countries for which a pre-export notification is required. The lists involve third countries which have requested to receive pre-export notifications in accordance with Article 12(10) of the United Nations Convention against illicit traffic in narcotic drugs and psychotropic substances of 1988. (2) Romania is listed in Annex IV to Regulation (EC) No 1277/2005. Since Romania has become a Member State, it is necessary to remove it from the lists. (3) Annex IV to Regulation (EC) No 1277/2005 does not list all third countries which have requested to receive pre-export notifications since the entry into force of Regulation (EC) No 1277/2005. Since 2005, Canada, Maldives, Oman and the Republic of Korea have made such requests and should therefore be added. (4) Regulation (EC) No 1277/2005 should therefore be amended accordingly. (5) The measures provided for in this Regulation are in accordance with the opinion of the Committee established by Article 30(1) of Regulation (EC) No 111/2005, HAS ADOPTED THIS REGULATION: Article 1 Annex IV to Regulation (EC) No 1277/2005 is replaced by the text set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 April 2009. For the Commission LÃ ¡szlÃ ³ KOVÃ CS Member of the Commission (1) OJ L 22, 26.1.2005, p. 1. (2) OJ L 202, 3.8.2005, p. 7. ANNEX ANNEX IV 1. List of countries referred to in Article 20 for which a pre-export notification is required for exports of scheduled substances of category 2 of the Annex to Regulation (EC) No 111/2005 Substance Destination Acetic anhydride Potassium permanganate Any third country Anthranilic acid Antigua and Barbuda Benin Bolivia Brazil Canada Cayman Islands Chile Colombia Costa Rica Dominican Republic Ecuador Ethiopia Haiti India Indonesia Jordan Kazakhstan Lebanon Madagascar Malaysia Maldives Mexico Nigeria Oman Paraguay Peru Philippines Republic of Moldova Russian Federation Saudi Arabia South Africa Tajikistan Turkey United Arab Emirates United Republic of Tanzania Venezuela Phenylacetic acid Piperidine Antigua and Barbuda Benin Bolivia Brazil Canada Cayman Islands Chile Colombia Costa Rica Dominican Republic Ecuador Ethiopia Haiti India Indonesia Jordan Kazakhstan Lebanon Madagascar Malaysia Maldives Mexico Nigeria Oman Paraguay Peru Philippines Republic of Moldova Russian Federation Saudi Arabia Tajikistan Turkey United Arab Emirates United Republic of Tanzania United States of America Venezuela 2. List of countries referred to in Articles 20 and 22 for which a pre-export notification and an export authorisation is required for exports of scheduled substances of category 3 of the Annex to Regulation (EC) No 111/2005 Substance Destination Methylethyl ketone (MEK) (1) Toluene (1) Acetone (1) Ethyl ether (1) Antigua and Barbuda Argentina Benin Bolivia Brazil Canada Cayman Islands Chile Colombia Costa Rica Dominican Republic Ecuador Egypt El Salvador Ethiopia Guatemala Haiti Honduras India Jordan Kazakhstan Lebanon Madagascar Malaysia Maldives Mexico Nigeria Oman Pakistan Paraguay Peru Philippines Republic of Moldova Republic of Korea Russian Federation Saudi Arabia Tajikistan Turkey United Arab Emirates United Republic of Tanzania Uruguay Venezuela Hydrochloric acid Sulphuric acid Bolivia Chile Colombia Ecuador Peru Turkey Venezuela (1) This includes the salts of these substances whenever the existence of such salts is possible.